Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-17 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
	- claims 1, 2, 4-10, and 12-17 are amended
	- claims 3 and 11 are cancelled
b.	This is a second non final action on the merits based on Applicant’s claims submitted on 08/04/2022.


Response to Arguments

Regarding claims 1-2, 4-10, and 12-15 previously interpreted under 35 U.S.C. 112(f), claims 1-2, 4-10, and 12-15 have been amended by reciting sufficient structure to perform the claimed function according to the examiner's recommendation and thus claims 1, 2, 4-10, and 12-15 no longer invoke interpretation under 35 U.S.C. § 112(f).
Regarding Independent claims 1, 8, 16, and 17 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “Accordingly, the combination of Docomo, Ouchi, and Chakraborty does not teach, suggest, or render obvious at least, for example, the features of “terminal device ... configured to ... determine one of a first condition is satisfied or a second condition is satisfied, wherein the first condition indicates a target time resource is within a discontinuous reception (DRX) section, and the second condition indicates the target time resource is outside of the DRX section ... transmit a first uplink reference signal based on ... the determination the first condition is satisfied,” as recited in amended independent claim 1.” on page 14, filed on 08/04/2022, with respect to NTT DOCOMO NPL “Discussion on initial access and mobility for NR”, Aug 22-26, 2016 (hereinafter “DOCOMO”), and in view of Ouchi et al. US Pub 2015/0222402 (hereinafter “Ouchi”), and further in view of Chakraborty et al. US Pub 2013/0343252 (hereinafter “Chakraborty”), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of Aoyama et al. US Pub 2010/0048209 (hereinafter “Aoyama”), in combination with previously applied references DOCOMO and Ouchi. See section Claim Rejections - 35 USC § 103 below for complete details. 

Claim Objections

Claim 17 is objected to because of the following informalities: grammatical error.  Claim 17 recites the features “determines one of a first condition is satisfied or a second condition is satisfied…”. The Examiner suggests that this sentence be modified as such: “[[determines]] determining one of a first condition is satisfied or a second condition is satisfied…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 2, 8, 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. US Pub 2010/0048209 (hereinafter “Aoyama”), and in view of NTT DOCOMO NPL “Discussion on initial access and mobility for NR”, Aug 22-26, 2016 (hereinafter “DOCOMO”).
Regarding claim 1 (Currently Amended)
Aoyama discloses a terminal device (i.e. “terminal” in Fig. 3; [0044]), comprising: 
circuitry (“FIG. 3 is a block diagram showing a configuration of a terminal according to Embodiment 1 of the present invention. In this figure, receiving section 101 receives a signal transmitted from a base station, outputs, when a received message is broadcast information, the received message to broadcast information processing section 102, outputs, when the received message is individual handover information, the received message to individual handover information processing section 103, and outputs, when the received message is DRX control information, the received message to DRX state management section 104. Furthermore, receiving section 101 outputs the received signal to measurement execution section 109.” [0044]) configured to: 
determine one of a first condition is satisfied (“On the other hand, in the RRC connected state, DRX threshold/terminal state determining section 107 compares the length of currently used DRX/DTX outputted from DRX state management section 104 with DRX_th and commands measurement processing determining section 108 and measurement report transmission processing determining section 110 to set one of cell reselection and handover based on the comparison result.” [0057]) or a second condition is satisfied (“handover information processing section 103 outputs state information (the RRC idle or RRC connected state) of the terminal to DRX threshold/terminal state determining section 107” [0049]); “When the state of the terminal reported from individual handover information processing section 103 is the RRC idle state, DRX threshold/terminal state determining section 107 determines to use information for cell reselection.” [0057]), wherein 
the first condition indicates a target time resource (i.e. “DRX threshold”) is within a discontinuous reception (DRX) section (“On the other hand, when a terminal is in the RRC connected state, DRX threshold/terminal state determining section 1001 compares the length of DRX/DTX currently being used outputted from DRX state management section 104 with DRX_th for each of a plurality of measurement processes, and determines which of the setup for cell reselection or the setup for handover should be used for each of a plurality of measurement processes based on the comparison result as to whether or not the length of DRX/DTX currently being used is longer than DRX_th. To be more specific, when the length of DRX/DTX is longer than DRX_th, measurement is determined to be performed using the setup for cell reselection, and, when the length of DRX/DTX is shorter than DRX_th, measurement is determined to be performed using the setup for handover.” [0110]; see Fig. 6), and the second condition indicates the target time resource is outside of the DRX section (“When the state of the terminal reported from individual handover information processing section 103 is the RRC idle state, DRX threshold/terminal state determining section 1001 determines to use information for cell reselection.” [0110]; “DRX state management section 104 controls DRX/DTX based on DRX control information outputted from receiving section 101 and outputs the state of DRX/DTX control to DRX threshold/terminal state determining section 107.” [0050]; see Fig. 6).
Aoyama does not specifically teach execute downlink measurement based on a downlink reference signal and the determination the second condition is satisfied; and transmit a first uplink reference signal based on a first setting related to measurement for radio resource management, and the determination the first condition is satisfied.
In an analogous art, DOCOMO discloses execute downlink measurement based on a downlink reference signal (“DL-measurement RS (DL-MRS) should be transmitted periodically on fixed DL resources” page 5, Section 3.1; Fig. 1(a) below) and the determination the second condition (i.e. UE in idle mode) is satisfied (“In the IDLE state, minimizing UE battery consumption is highly required to achieve longer standby time. Basically we can consider DL-based measurement and UL-based measurement for measurement design in NR as shown in Figure 1” page 4, Section 3.1); and 
transmit a first uplink reference signal (“i.e. “UL-MRS” in  Fig. 1(b) below; “UL-based measurement can also be considered” page 5, section 3.2) based on a first setting (“UL-based measurement for measurement design in NR as shown in Fig. 1” page 4, Section 3.1) related to measurement for radio resource management (“UE controlled mobility measurements” are related to radio resource management function, “Discussion on mobility measurements for NR” on pages 4-5, Section 3; and also “RRM measurement/(reporting)” page 5, Section 3.2), and the determination the first condition (i.e. UE in active/connected mode) is satisfied (“In the CONNECTED state, minimizing handover delay… UL signal can trigger DL-MRS transmission from surrounding nodes, or UL-based measurement can also be considered.” page 5, Section 3.2).

    PNG
    media_image1.png
    384
    552
    media_image1.png
    Greyscale

	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Aoyama’s radio communication method for carrying out DRX, to include DOCOMO’s method of mobility measurements for NR, in order to efficiently provide uplink/downlink measurement and reporting based on uplink/downlink channel conditions (DOCOMO [Section 3. Discussion on mobility measurements for NR]). Thus, a person of ordinary skill would have appreciated the ability to incorporate DOCOMO’s method of mobility measurements for NR into Aoyama’s radio communication method for carrying out DRX since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2 (Currently Amended)
Aoyama, as modified by DOCOMO, previously discloses the terminal device according to claim 1,
Aoyama further discloses wherein the first condition further indicates the terminal device is in a connection mode (“On the other hand, in the RRC connected state, DRX threshold/terminal state determining section 107 compares the length of currently used DRX/DTX outputted from DRX state management section 104 with DRX_th and commands measurement processing determining section 108 and measurement report transmission processing determining section 110 to set one of cell reselection and handover based on the comparison result.” [0057]), and
the second condition further indicates the terminal device is in one of an idle mode or an inactive mode (“When the state of the terminal reported from individual handover information processing section 103 is the RRC idle state, DRX threshold/terminal state determining section 107 determines to use information for cell reselection.” [0057])
DOCOMO further discloses wherein the first condition further indicates the terminal device is in a connection mode (“RRC-CONNECTED state in LTE” page 5, Section 3.2), and
the second condition further indicates the terminal device is in one of an idle mode or an inactive mode (“RRC-IDLE state in LTE” page 4, Section 3.1).

Regarding claim 8 (Currently Amended)
Aoyama discloses a base station device (“base station” in Figs. 2A-2B; [0070]), comprising:
circuitry (“FIG. 4 is a block diagram showing a configuration of a base station” [0025]) configured to:
 transmit a downlink reference signal;
receive a first uplink reference signal from a terminal device, wherein the terminal device:
determines one of a first condition is satisfied or a second condition is satisfied, wherein 
the first condition indicates a target time resource is within a discontinuous reception (DRX) section, and 
the second condition indicates the target time resource is outside of the DRX section, 
transmits the first uplink reference signal to the base station device based on the determination the first condition is satisfied and a first setting related to measurement, and 
executes downlink measurement based on the downlink reference signal and the determination the second condition is satisfied; and 
execute first uplink measurement based on the first uplink reference signal received from the terminal device. (afore-mentioned claim 1 discussion).
The scope and subject matter of apparatus claim 8 are similar to the scope and subject matter as claimed in apparatus claim 1. Therefore apparatus claim 8 corresponds to apparatus claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 10 (Currently Amended)
The base station device according to claim 8, wherein 
the first condition further indicates the terminal device is in a connection mode, and
the second condition further indicates the terminal device is in one of an idle mode or an inactive mode.
The scope and subject matter of apparatus claim 10 are similar to the scope and subject matter as claimed in apparatus claim 2. Therefore apparatus claim 10 corresponds to apparatus claim 2 and is rejected for the same reasons of obviousness as used in claim 2 rejection above.

Regarding claim 16 (Currently Amended)
A method executed by a processor, the method comprising:
determining one of a first condition is satisfied or a second condition is satisfied, wherein 
the first condition indicates a target time resource is within a discontinuous reception (DRX) section, and 
the second condition indicates the target time resource is outside of the DRX section; 
executing downlink measurement based on a downlink reference signal and the determination the second condition is satisfied; and 
transmitting a first uplink reference signal based on a first setting related to measurement for radio resource management, and the determination the first condition is satisfied.
The scope and subject matter of method claim 16 is drawn to the method of using the corresponding apparatus claimed in claim 1. Therefore method claim 16 corresponds to apparatus claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 17 (Currently Amended)
A method executed by a processor, the method comprising:
transmitting a downlink reference signal; and
receiving a first uplink reference signal from a terminal device, wherein the terminal device:
determines one of a first condition is satisfied or a second condition is satisfied, wherein 
the first condition indicates a target time resource is within a discontinuous reception (DRX) section, and 
the second condition indicates the target time resource is outside of the DRX section,
transmits the first uplink reference signal based on the determination the first condition is satisfied and first setting related to measurement for radio resource management, and
executes downlink measurement based on the downlink reference signal and the determination the second condition is satisfied; and
 executing first uplink measurement based on the first uplink reference signal received from the terminal device.
The scope and subject matter of method claim 17 is drawn to the method of using the corresponding apparatus claimed in claim 8. Therefore method claim 17 corresponds to apparatus claim 8 and is rejected for the same reasons of obviousness as used in claim 8 rejection above.

Claims 4, 6, 7, 9, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama, in view of DOCOMO, and further in view of Ouchi et al. US Pub 2015/0222402 (hereinafter “Ouchi”).
Regarding claim 4 (Currently Amended)
Aoyama, as modified by DOCOMO, previously discloses the terminal device according to claim 1, wherein the circuitry is further configured to:
Aoyama and DOCOMO do not specifically teach determine a third condition is satisfied; transmit the first uplink reference signal based on the determination the third condition is satisfied; determine a fourth condition is satisfied; and transmit a second uplink reference signal based on a second setting different from the first setting, and the determination the fourth condition is satisfied.
In an analogous art, Ouchi discloses determine a third condition is satisfied (“In a case where various parameters are configured by higher layer signaling, the first uplink reference signal is periodically transmitted according to the configured transmission subframe.” [0051]);
transmit the first uplink reference signal based on the determination the third condition is satisfied (“A first uplink reference signal is referred as a periodic SRS (P-SRS: Periodic Sounding Reference Signal) or a trigger type 0 SRS (Trigger Type 0 Sounding Reference Signal)” [0051]);
determine a fourth condition is satisfied (“In a case where the transmission of the second uplink reference signal is requested, the second uplink reference signal is aperiodically transmitted based on information (SRS request) on a transmission request of a second uplink reference signal included in a downlink control information format.” [0051]); and
transmit a second uplink reference signal (“A second uplink reference signal is referred to as an aperiodic SRS (A-SRS: Aperiodic Sounding Reference Signal) or a trigger type 1 SRS (Trigger Type 1 Sounding Reference Signal).” [0051]) based on a second setting different from the first setting (i.e. periodic vs., aperiodic), and the determination the fourth condition is satisfied (“the information which is specifically configured for the terminal can be independently (i.e. the configuration “setting” is different) configured from the periodic sounding reference signal and the aperiodic sounding reference signal.” [0051] and furthermore “The predetermined parameter may be parameters that are independently configured for the respective reference signals.” [0094]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Aoyama’s radio communication method for carrying out DRX, as modified by DOCOMO, to include Ouchi’s method for performing appropriate transmission control for uplink reference signal, in order to efficiently provide uplink/downlink measurement and reporting based on uplink/downlink channel conditions (Ouchi [0014-0015]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Ouchi’s method for performing appropriate transmission control for uplink reference signal into Aoyama’s radio communication method for carrying out DRX since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 6 (Currently Amended)
Aoyama, as modified by DOCOMO and Ouchi, previously discloses the terminal device according to claim 4,
Ouchi further discloses wherein the third condition indicates (for example, physical uplink control channel is configured), the target time resource is a transmission timing in the first setting,
the fourth condition indicates (for example, physical uplink control channel is not configured), the target time resource is a transmission timing in the second setting, and the transmission timing in the second setting is different from the transmission timing in the first setting (“the terminal 2 can switch the transmission timing of the second uplink reference signal depending on whether or not the first configuration is set by the higher layer.” [0097] and furthermore “The terminal 2 uses the physical random access channel in order to request a radio resource in a case where the physical uplink control channel is not configured, or request a transmission timing adjustment information (referred to as timing advance (TA)) necessary to adjust an uplink transmission timing to a reception timing window of the base station 1 to the base station 1.” [0052]).

Regarding claim 7 (Currently Amended)
Aoyama, as modified by DOCOMO and Ouchi, previously discloses the terminal device according to claim 4, 
Ouchi further discloses wherein the circuitry is further configured to transmit, with a specific frequency resource (“The radio resource control module 2011 included in the higher layer processing unit 201 obtains a sounding subframe (SRS subframe or SRS transmission subframe) which is a subframe for reserving a radio resource for transmitting the SRS broadcasted by the base station 1, information indicating a bandwidth of a radio resource that is reserved to transmit the SRS within the sounding subframe, information indicating a frequency bandwidth and a subframe for transmitting a periodic SRS notified to the terminal by the base station 1 and the amount of cyclic shifts used for a CAZAC sequence of the periodic SRS, and information indicating a frequency bandwidth for transmitting an aperiodic SRS notified to the terminal from the base station 1 and the amount of cyclic shifts used for a CAZAC sequence of the aperiodic SRS, from the reception unit 205.” [0077]), one of the first uplink reference signal (i.e. periodic SRS) or the second uplink reference signal (i.e. aperiodic SRS).

Regarding claim 9 (Currently Amended)
Aoyama, as modified by DOCOMO, previously discloses the base station device according to claim 8, wherein the circuitry is configured to:
Aoyama and DOCOMO do not specifically teach obtain measurement information on the first uplink measurement; and transfer the obtained measurement information to an adjacent base station.
In an analogous art, Ouchi discloses obtain measurement information on the first uplink measurement (“In a case where the radio resources where the PUSCHs are arranged are allocated, the radio resource control module 1011 preferentially allocates radio resources having good channel quality based on an uplink channel measurement result input from the channel measurement unit 109. That is, the radio resource control module 1011 sets configurations of various downlink signals and configurations of various uplink signals to a certain terminal 2 or a certain cell c. The radio resource control module 1011 sets a configuration of a first uplink reference signal, a configuration of a second uplink reference signal, and a first configuration to a certain terminal 2 or a certain cell c. The radio resource control module generates information on these configurations, and outputs the generated information to the transmission unit 107.”; [0060]); and
transfer the obtained measurement information (“The radio resource control module generates information on these configurations, and outputs the generated information to the transmission unit 107.”; [0060]) to an adjacent base station (“adjacent base station 1” [0063]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Aoyama’s radio communication method for carrying out DRX, as modified by DOCOMO, to include Ouchi’s method for performing appropriate transmission control for uplink reference signal, in order to efficiently provide uplink/downlink measurement and reporting based on uplink/downlink channel conditions (Ouchi [0014-0015]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Ouchi’s method for performing appropriate transmission control for uplink reference signal into Aoyama’s radio communication method for carrying out DRX since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 12 (Currently Amended)
The base station device according to claim 8, wherein 
the circuitry is further configured to: 
determine a third condition is satisfied; 
execute the first uplink measurement based on the determination the third condition is satisfied; 
determine a fourth condition is satisfied;
receive a second uplink reference signal based on a second setting different from the first setting; and 
execute second uplink measurement based on the second uplink reference signal and the determination the fourth condition is satisfied.
The scope and subject matter of apparatus claim 12 are similar to the scope and subject matter as claimed in apparatus claim 4. Therefore apparatus claim 12 corresponds to apparatus claim 4 and is rejected for the same reasons of obviousness as used in claim 4 rejection above.

Regarding claim 14 (Currently Amended)
The base station device according to claim 12, wherein
the third condition indicates the target time resource is a transmission timing in the first setting, and
the fourth condition indicates the target time resource is a transmission timing in the second setting, and
the transmission timing in the second setting is different from the transmission timing in the first setting.
The scope and subject matter of apparatus claim 14 are similar to the scope and subject matter as claimed in apparatus claim 6. Therefore apparatus claim 14 corresponds to apparatus claim 6 and is rejected for the same reasons of obviousness as used in claim 6 rejection above.

Regarding claim 15 (Currently Amended)
The base station device according to claim 12,
Wherein the terminal device further transmits, with a specific frequency resource, one of the first uplink reference signal or the second uplink reference signal.
The scope and subject matter of apparatus claim 15 are similar to the scope and subject matter as claimed in apparatus claim 7. Therefore apparatus claim 15 corresponds to apparatus claim 7 and is rejected for the same reasons of obviousness as used in claim 7 rejection above.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama, in view of DOCOMO and Ouchi, and further in view of Parkvall et al. US Pub 2017/0331670 (hereinafter “Parkvall”).
Regarding claim 5 (Currently Amended)
Aoyama, as modified by DOCOMO and Ouchi, previously discloses the terminal device according to claim 4,
Aoyama, DOCOMO, and Ouchi do not specifically teach wherein, in the case in which the third condition is satisfied, a target frequency resource is deactivated, and in the case in which the fourth condition is satisfied, the target frequency resource is activated.
In an analogous art, Parkvall discloses wherein, in the case in which the third condition is satisfied (i.e. “RRC connection establishment, maintenance and release” [0331]), a target frequency resource is deactivated (“RRC Connection Reconfiguration message can establish/modify/release radio bearers, configure L1, L2 and L3 parameters and procedures (e.g., for mobility and/or to establishment of dual connectivity).” [0453]; “Configuration of radio resources for RRC connection and configuration of lower layers” [0329-0347] and furthermore “discontinuing the performing and evaluating of measurements or discontinuing the demodulating and decoding and evaluation of information, in response to determining that the predetermined criterion is met for one of the resources, such that one or more resources in the predetermined set of resources are not measured or demodulated and decoded; and deactivating the activated receiver circuitry, further in response to determining that the predetermined criterion is met for one of the resource” [0011]), and in the case in which the fourth condition is satisfied (i.e. “RRC connection establishment, maintenance and release” [0331]), the target frequency resource is activated (“RRC Connection Reconfiguration message can establish/modify/release radio bearers, configure L1, L2 and L3 parameters and procedures (e.g., for mobility and/or to establishment of dual connectivity).” [0453]; “Configuration of radio resources for RRC connection and configuration of lower layers” [0329-0347] and furthermore “performing a measurement on each of a plurality of resources from a predetermined set of resources or demodulating and decoding information from each of a plurality of resources from a predetermined set of resources, where the resources in the predetermined set of resources are each defined by one or more of a beam, a timing, and a frequency; evaluating the measurement or the demodulated and decoded information for each of the plurality of resources against a predetermined criterion;” [0011]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Aoyama’s radio communication method for carrying out DRX, as modified by DOCOMO and Ouchi, to include Parkvall’s method for activating and releasing various resources to meet predetermined criteria, in order to efficiently 5G communication networks and devices (Parkvall [0011]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Parkvall’s method for activating and releasing various resources to meet predetermined criteria into Aoyama’s radio communication method for carrying out DRX since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 13 (Currently Amended)
The base station device according to claim 12, wherein
the third condition indicates a target frequency resource is deactivated, and
the fourth condition indicates the target frequency resource is activated.
The scope and subject matter of apparatus claim 13 are similar to the scope and subject matter as claimed in apparatus claim 5. Therefore apparatus claim 13 corresponds to apparatus claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        
/GARY MUI/Primary Examiner, Art Unit 2464